J-S35032-18, J-S35033-18 & J-S35034-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN THE INTEREST OF: M.A.L., A        :   IN THE SUPERIOR COURT OF
 MINOR                                :        PENNSYLVANIA
                                      :
                                      :
 APPEAL OF: T.L., NATURAL MOTHER      :
                                      :
                                      :
                                      :
                                      :   No. 225 MDA 2018

                 Appeal from the Decree January 10, 2018
    In the Court of Common Pleas of Luzerne County Orphans' Court at
                              No(s): A-8489

   IN THE INTEREST OF: J.D., A       :    IN THE SUPERIOR COURT OF
   MINOR                             :         PENNSYLVANIA
                                     :
                                     :
   APPEAL OF: T.L., NATURAL          :
   MOTHER                            :
                                     :
                                     :
                                     :    No. 230 MDA 2018

                 Appeal from the Decree January 10, 2018
    In the Court of Common Pleas of Luzerne County Orphans' Court at
                              No(s): A-8490

   IN THE INTEREST OF: G.K.L., A     :     IN THE SUPERIOR COURT OF
   MINOR                             :          PENNSYLVANIA
                                     :
                                     :
   APPEAL OF: T.L., NATURAL          :
   MOTHER                            :
                                     :
                                     :
                                     :     No. 231 MDA 2018

                  Appeal from the Decree January 10, 2018
     In the Court of Common Pleas of Luzerne County Orphans' Court at
                               No(s): A-8488
J-S35032-18, J-S35033-18 & J-S35034-18



BEFORE: BENDER, P.J.E., PANELLA, J., and MURRAY, J.

MEMORANDUM BY MURRAY, J.:                                     FILED JULY 16, 2018

       In these consolidated and related appeals, T.L. (Mother) appeals from

the decrees that involuntarily terminated her parental rights to her two sons,

J.D., born in June 2009, and M.L., born in October 2010, and her daughter,

G.L., born in December 2013 (collectively, Children), pursuant to the Adoption

Act, 23 Pa.C.S.A. § 2511(a)(2), (5), (8) and (b).1 For the reasons that follow,

we affirm.2

       The relevant factual and procedural history of this case is as follows.

Mother is the biological mother of Children. On September 28, 2012, Mother

contacted Luzerne County Children and Youth Services (the Agency),

reporting “fears she was having of hurting the two boys based on their

behavioral issues and her inability to deal with those behavioral issues.” N.T.,

7/31/17, at 56-57. Mother initially agreed to voluntarily place Children in the

physical custody of the Agency.                Upon the conclusion of the voluntary

placement period, however, the Agency sought and received a shelter care




____________________________________________


1 This Court listed Mother’s appeals challenging the termination of her parental
rights to her three children consecutively for disposition. For ease of analysis,
however, we address them in this one memorandum.

2 The orphans’ court also terminated the parental rights of J.D.’s father, M.L.’s
father, and G.L.’s father. No father has filed an appeal, nor are they a party
to the present appeal.



                                           -2-
J-S35032-18, J-S35033-18 & J-S35034-18



order transferring physical and legal custody of Children to the Agency. Id.

at 57.

         On October 27, 2016, the Agency filed a petition to terminate Mother’s

parental rights to Children and to change Children’s permanency goal from

reunification to adoption. Between June 1, 2017 and October 31, 2017, the

orphans’ court held several hearings on the petition.3 On January 10, 2018,

the orphans’ court entered its decrees terminating Mother’s parental rights to

Children. Mother timely filed notices of appeal on January 31, 2018, along

with concise statements of errors complained of on appeal.

         On appeal, Mother raises the following issues for our review and

determination:

         1. WHETHER THE TRIAL COURT ERRED IN TERMINATING
            PARENTAL RIGHTS AND/OR ABUSED ITS DISCRETION AS
            TESTIMONY OFFERED DID NOT ESTABLISH BY CLEAR AND
            CONVINCING EVIDENCE THE REQUIREMENTS OF THE
            ADOPTION ACT OF 1980, October 15, P.L. 934, no. 163, 1, 23,
            Pa.C.S.A. Section 2511(a)(2)(5) and (8) IN THAT [MOTHER]
            HAS NOT CAUSED THE CHILD TO BE WITHOUT ESSENTIAL
            PARENTAL CARE, CONTROL, OR SUBSISTENCE NECESSARY
            BECAUSE SHE HAS ENGAGED IN COURT-ORDERED SERVICES

____________________________________________


3 At the hearing, Children were represented by Paul Delaney, Esquire as both
guardian ad litem and legal counsel. Prior to the commencement of the
termination hearing, Attorney Delaney indicated on the record that he did not
“perceive [any] conflict whatsoever with respect to any of the three minor
children.” N.T., 6/1/17, at 25-26. As such, the orphans’ court in this case
was not required to appoint legal counsel and a separate guardian ad litem for
Children. See In re D.L.B., 166 A.3d 322, 329 (Pa. Super. 2017) (declining
to remand for appointment of additional counsel for a child represented by a
guardian ad litem, a practicing attorney, because the child’s best and legal
interests were not in conflict).

                                           -3-
J-S35032-18, J-S35033-18 & J-S35034-18


            THAT HAVE REMEDIED THE CIRCUMSTANCES                     THAT
            ORIGINALLY GAVE RISE TO THE CHILD’S PLACEMENT.

      2. WHETHER THE TRIAL COURT ERRED IN TERMINATING
         PARENTAL RIGHTS AND/OR ABUSED ITS DISCRETION IN
         GIVING PRIMARY CONSIDERATION PURSUANT TO 23
         Pa.C.S.A. SECTION 2511(b) TO THE DEVELOPMENTAL,
         PHYSICAL, AND EMOTIONAL NEEDS AND WELFARE OF THE
         CHILD BECAUSE IT HAS BEEN DEMONSTRATED BY TESTIMONY
         THAT THERE WAS INSUFFICIENT EVIDENTIARY SUPPORT FOR
         THE COURT’S DECISION TAT THE BEST INTERESTS OF THE
         MINOR CHILD WOULD BE SERVED BY TERMINATING
         [MOTHER’S] PARENTAL RIGHTS.

Mother’s Brief at 3-4 (suggested answers omitted).

      We begin our analysis with this Court’s standard of review:

      The standard of review in termination of parental rights cases
      requires appellate courts to accept the findings of fact and
      credibility determinations of the trial court if they are supported
      by the record. If the factual findings are supported, appellate
      courts review to determine if the trial court made an error of law
      or abused its discretion. A decision may be reversed for an abuse
      of   discretion    only   upon     demonstration      of    manifest
      unreasonableness, partiality, prejudice, bias, or ill-will. The trial
      court’s decision, however, should not be reversed merely because
      the record would support a different result. We have previously
      emphasized our deference to trial courts that often have first-hand
      observations of the parties spanning multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

      Termination of parental rights is governed by Section 2511 of the

Adoption Act, 23 Pa.C.S.A. §§ 2101-2938, which requires a bifurcated

analysis.

      Initially, the focus is on the conduct of the parent. The party
      seeking termination must prove by clear and convincing evidence
      that the parent’s conduct satisfies the statutory grounds for

                                      -4-
J-S35032-18, J-S35033-18 & J-S35034-18


     termination delineated in Section 2511(a). Only if the court
     determines that the parent’s conduct warrants termination of his
     or her parental rights does the court engage in the second part of
     the analysis pursuant to Section 2511(b): determination of the
     needs and welfare of the child under the standard of best interests
     of the child. One major aspect of the needs and welfare analysis
     concerns the nature and status of the emotional bond between
     parent and child, with close attention paid to the effect on the child
     of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

     In this case, the orphans’ court terminated Mother’s parental rights

pursuant to Section 2511(a)(2), (5), (8) and (b). We need only agree with

the court as to any one subsection of Section 2511(a), as well as Section

2511(b), in order to affirm. In re B.L.W., 843 A.2d 380, 384 (Pa. Super.

2004) (en banc), appeal denied, 863 A.2d 1141 (Pa. 2004).              Here, we

analyze the court’s decision to terminate under Section 2511(a)(2) and (b),

which provides as follows:

     (a) General rule.--The rights of a parent in regard to a child may
     be terminated after a petition filed on any of the following
     grounds:

                              *     *      *

         (2) The repeated and continued incapacity, abuse, neglect
         or refusal of the parent has caused the child to be without
         essential parental care, control or subsistence necessary
         for his physical or mental well-being and the conditions and
         causes of the incapacity, abuse, neglect or refusal cannot
         or will not be remedied by the parent.

                              *     *      *

     (b) Other considerations.--The court in terminating the rights
     of a parent shall give primary consideration to the developmental,
     physical and emotional needs and welfare of the child. The rights
     of a parent shall not be terminated solely on the basis of


                                     -5-
J-S35032-18, J-S35033-18 & J-S35034-18


      environmental factors such as inadequate housing, furnishings,
      income, clothing and medical care if found to be beyond the
      control of the parent. With respect to any petition filed pursuant
      to subsection (a)(1), (6) or (8), the court shall not consider any
      efforts by the parent to remedy the conditions described therein
      which are first initiated subsequent to the giving notice of the filing
      of the petition.

23 Pa.C.S.A. § 2511(a)(2), (b).

      To satisfy the requirements of Section 2511(a)(2), the moving party

must produce clear and convincing evidence that the following three

conditions are met: (1) repeated and continued incapacity, abuse, neglect or

refusal; (2) such incapacity, abuse, neglect or refusal caused the child to be

without essential parental care, control or subsistence necessary for his

physical or mental well-being; and (3) the causes of the incapacity, abuse,

neglect or refusal cannot or will not be remedied. In re Adoption of M.E.P.,

825 A.2d 1266, 1272 (Pa. Super. 2003); 23 Pa.C.S.A. § 2511(a)(2).               The

grounds for termination of parental rights under Section 2511(a)(2), due to

parental incapacity that cannot be remedied, are not limited to affirmative

misconduct; to the contrary, those grounds may include acts of refusal as well

as incapacity to perform parental duties. In re A.L.D., 797 A.2d 326, 337

(Pa. Super. 2002).

      Parents have an “affirmative duty” to work toward the return of their

children.   See In re Julissa O., 746 A.2d 1137, 1141 (Pa. Super. 2000)

(citations omitted). “This ‘affirmative duty,’ at minimum, requires a showing

by the parent of a willingness to cooperate . . . to obtain the rehabilitative



                                       -6-
J-S35032-18, J-S35033-18 & J-S35034-18


services     necessary   for   the   performance   of     parental   duties   and

responsibilities.” Id. (citation omitted).

      In granting the Agency’s petition for involuntary termination, the

orphans’ court found that Mother has been unable to remedy the conditions

that initially resulted in Children’s placement.        Orphans’ Court Opinion,

3/2/18, at 18. In particular, the orphans’ court noted that credible testimony

was presented at the termination hearing to establish by clear and convincing

evidence that Mother continues to struggle with her alcohol addiction, mental

health, and her parenting of Children. Id. at 6. The orphans’ court held that

Mother was “unable to provide the proper and essential care for her children

that is necessary for their well-being,” and concluded that involuntarily

terminating Mother’s parental rights was in Children’s best interests. Id.

      Mother argues that she has complied with the objectives put in place by

the Agency. Mother’s Brief at 32-33. Moreover, Mother asserts that the trial

court erred when it “did not seem to give weight to the success that [Mother]

has had, nor did it give consideration to the fact that [it] was [Mother’s] idea

to voluntary[ily] place her children with the Agency because she needed help.”

Id. at 35.

      Our review of the record supports the orphans’ court’s decision.

Following Children’s adjudication, Mother was directed to complete the

following objectives before Children would be returned to her care: undergo

drug and alcohol treatment and comply with all recommendations, address


                                      -7-
J-S35032-18, J-S35033-18 & J-S35034-18


mental health concerns, and improve parenting skills. N.T., 7/31/17, at 57.

These problems rendered Mother incapable of parenting Children at the time

of their placement.

         Although Mother attended several drug treatment programs, she has

failed to achieve sobriety.    Ryan Hogan, Mother’s clinical supervisor at

Wyoming Valley Alcohol and Drug Services, testified regarding Mother’s

participation in substance abuse treatment. In particular, Mr. Hogan testified

that Mother initially engaged in substance abuse treatment in January 2013.

N.T., 6/1/17, at 29. After relapsing in July 2014, Mother was referred to a

higher level of care, which included partial hospitalization. Id. at 31. Mother

successfully completed her substance abuse treatment in October 2014.      Id.

at 33.

         Mother reported a relapse in her recovery in December 2014 and

reengaged in substance abuse treatment. Id. at 33. Mother complied with

all of the treatment recommendations and was successfully discharged from

treatment in April 2015.    Id. at 34.   However, Mother relapsed again in

September 2015. Id. Mother re-entered treatment, but was unsuccessfully

discharged in January 2016 due to poor attendance and poor compliance with

the treatment recommendation.       Id. at 34-35.   Mr. Hogan reported that

Mother underwent another substance abuse evaluation in March 2016, but

failed to enroll in treatment or comply with the facility recommendations. Id.

at 36.


                                     -8-
J-S35032-18, J-S35033-18 & J-S35034-18


     Mother was re-evaluated for treatment for a fifth time in October 2016.

Id. at 37. Mr. Hogan testified that Mother completed the initial treatment

program, but failed to comply with the relapse prevention. Id. Accordingly,

Mother was discharged from counseling in January 2017.            Id. at 38-39.

Finally, Mr. Hogan reported that the day before the termination hearing,

Mother was again re-evaluated for substance abuse treatment. Id. at 39. He

testified that Mother has been recommended for partial hospitalization

treatment based on her reported alcohol use. Id.

     Paul Dorang,       Mother’s case       manager   through Intensive   Family

Reunification Services, testified that Mother attended visits with Children

under the influence of alcohol.     N.T., 6/1/17, at 65.    Because of Mother’s

continued substance abuse, Mother’s in-home visits with Children were

suspended and visits were relocated to the Agency for supervision. Id. Mr.

Dorang stated that Mother was under the influence of alcohol during “at least

six” of the twenty-two sessions he supervised. Id. at 66.

     Mother also failed to address the Agency’s concerns regarding her

mental health. Alicia Singer, the senior clinician with Community Counseling

Services testified that since October 2012, Mother has participated in

individual therapy and medication management.              N.T., 6/1/17, at 84.

Altogether, Mother had 106 scheduled appointments with Community

Counseling   Services    –   43   therapy    appointments and 63     medication

management appointments. Id. Of the 43 therapy appointments, Ms. Singer


                                      -9-
J-S35032-18, J-S35033-18 & J-S35034-18


testified that Mother attended only 22 appointments, failed to appear for 12

appointments, and cancelled 8 appointments.4 Id. Ms. Singer also reported

that of the 63 medication management appointments, Mother only attended

29 appointments, failed to appear for 25 appointments, and cancelled 9

appointments. Id. Ms. Singer testified that Mother’s case was closed due to

noncompliance in February 2016. Id. Mother re-engaged in mental health

treatment in September 2016, but her case was closed that same month after

Mother failed to attend three consecutive appointments. Id. at 85.

        Finally, caseworker Cathy Sheridan testified that although Mother

completed parenting classes, she failed to “utilize[e] the skills she was

learning when she actually was with her children.”      N.T., 6/1/17, at 120.

Mother failed to demonstrate that she possessed the parenting skills

necessary for the Agency to transition from supervised visits to unsupervised

or overnight visits. N.T., 7/31/17, at 63.

        Based on the foregoing, the record confirms the orphans’ court’s

determination that Mother is incapable of parenting Children, and that she

cannot, or will not, remedy her parental incapacity. In the five years prior to

the termination hearing, Mother failed to comply with her mental health

treatment and maintain sobriety for any appreciable amount of time. Mother’s

failure to address these concerns, and the danger they pose to Children, is



____________________________________________


4   One appointment was cancelled by the therapist.

                                          - 10 -
J-S35032-18, J-S35033-18 & J-S35034-18


compelling. As this Court has stated, “a child’s life cannot be held in abeyance

while a parent attempts to attain the maturity necessary to assume parenting

responsibilities. The court cannot and will not subordinate indefinitely a child’s

need for permanence and stability to a parent’s claim of progress and hope

for the future.” In re Adoption of R.J.S., 901 A.2d 502, 513 (Pa. Super.

2006). We therefore find no error or abuse of discretion in the orphans’ court’s

decision to terminate Mother’s parental rights to Children pursuant to 23

Pa.C.S.A. § 2511(a)(2).

      We next consider whether the orphans’ court abused its discretion by

terminating Mother’s parental rights pursuant to Section 2511(b).

      Section 2511(b) focuses on whether termination of parental rights
      would best serve the developmental, physical, and emotional
      needs and welfare of the child. As this Court has explained,
      Section 2511(b) does not explicitly require a bonding analysis and
      the term ‘bond’ is not defined in the Adoption Act. Case law,
      however, provides that analysis of the emotional bond, if any,
      between parent and child is a factor to be considered as part of
      our analysis. While a parent’s emotional bond with his or her child
      is a major aspect of the subsection 2511(b) best-interest analysis,
      it is nonetheless only one of many factors to be considered by the
      court when determining what is in the best interest of the child.

            [I]n addition to a bond examination, the trial court can
            equally emphasize the safety needs of the child, and
            should also consider the intangibles, such as the love,
            comfort, security, and stability the child might have
            with the foster parent. Additionally, this Court stated
            that the trial court should consider the importance of
            continuity of relationships and whether any existing
            parent-child bond can be severed without detrimental
            effects on the child.




                                     - 11 -
J-S35032-18, J-S35033-18 & J-S35034-18



In re Adoption of C.D.R., 111 A.3d 1212, 1219 (Pa. Super. 2015) (quoting

In re N.A.M., 33 A.3d 95, 103 (Pa. Super. 2011)) (quotation marks and

citations omitted).

      The orphans’ court concluded that it was in Children’s best interests to

terminate Mother’s parental rights and allow Foster Parents to adopt them.

Specifically, the orphans’ court stated:

      This court finds that the Mother cannot offer to her children the
      basic physical, developmental and emotional needs that her
      children require and should have throughout their future life.
      Mother has been given ample time to address and remedy her
      problems, but has failed to successfully do so. The [c]ourt finds
      that she is not able to meet her children’s needs. In stark
      contrast, the foster parents have amply demonstrated they meet
      the physical, developmental and emotional needs of the minor
      children, G.L., M.L., and J.D., and they have thrived under their
      care. The children need consistency and deserve a permanent
      home with loving capable parents.

Orphans’ Court Opinion, 3/2/18, at 29.

      Although Mother has expressed her desire to raise Children, she has not

been able to meet the essential needs of Children. Notably, Mother has not

maintained sobriety, nor demonstrated an ability to utilize proper parenting

skills. Likewise, Mother has failed to comply with her mental health treatment

throughout Children’s entire dependency.

      Additionally, Sara Caster, Mother’s case manager at Family Care,

testified that J.D. and M.L. have resided with Foster Parents since September

2012, and G.L. began residing with Foster Parents in December 2013, shortly

after she was born.    N.T., 10/3/17, at 22-23.    Ms. Caster explained that


                                     - 12 -
J-S35032-18, J-S35033-18 & J-S35034-18


Children have adjusted well to living with their foster parents. Foster Parents

provide Children with a home, meet their needs, maintain much-needed

stability, and provide a parent-child relationship. Id. at 26-27. Children have

bonded with Foster Parents, sometimes referring to them as “mom” and “dad.”

Id. at 27.   Ms. Caster further testified that Children separate easily from

Mother at the conclusion of visits and that terminating Mother’s parental rights

would not cause Children any irreparable harm. Id. at 30-31.

      Although Mother’s love for Children is not in question, along with her

desire for the opportunity to parent Children, a parent’s own feelings of love

and affection for a child, alone, will not preclude termination of parental rights.

See In re Z.P., 994 A.2d 1108, 1121 (Pa. Super. 2010). A child’s life “simply

cannot be put on hold in the hope that [a parent] will summon the ability to

handle the responsibilities of parenting.”     In re Z.S.W., 946 A.2d at 732.

Rather, “a parent’s basic constitutional right to the custody and rearing of his

child is converted, upon the failure to fulfill his or her parental duties, to the

child’s right to have proper parenting and fulfillment of his or her potential in

a permanent, healthy, safe environment.” In re B., N.M., 856 A.2d at 856.

In sum, because the orphans’ court’s findings are supported by the record and

free of legal error, we affirm the orphans’ court’s termination of Mother’s

parental rights. See T.S.M., 71 A.3d at 267.

      Decrees affirmed.




                                      - 13 -
J-S35032-18, J-S35033-18 & J-S35034-18




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 07/16/2018




                               - 14 -